Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “wireless communication module” in claims 21 and 27, the claims does not recite enough structure that corresponds to the claimed “wireless communication module”, the specification does not disclose any specific structure that corresponds to the claimed “wireless communication module” to perform the function of communicating data.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21 and 27 recite the limitation “wireless communication module”, this limitation is not defined by the claims which renders the claims indefinite. One with ordinary skill in the art would not be able to know what structural elements the claimed “wireless communication module” must or must not include. The scope of the claim remains indeterminate because of the claimed “wireless communication module”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linders et al (US 2015/0057562).

As to claim 21, Linders disclose a system for monitoring a user, the system comprising: a garment configured to be placed on a foot of the user (closed platform 16, such as a shoe or sock that can be regularly worn by a patient, par.45 and par.48, fig.1-4), the garment comprising: 
one or more sensors configured to indicate placement of the garment on the foot of the user (sensors to determine the orientation of the feet 10 and/or to automatically begin the measurement process, par.54, the stimulus that confirms receiving the feet in step 1500 to start measuring temperature in step 1502, par.95-96);
 one or more temperature sensors to measure at least one temperature on a sole of the foot of the user (array or matrix of temperature sensors 26, par.52-53, fig.3-4); and 
a wireless communication module (40, par.62) configured to communicate data from the one or more sensors and the temperature sensors to a computing device (the communication interface 40 can communicate through an embedded Bluetooth or other short range wireless radio that communicates with a cellular telephone network 44, par.62).

As to claim 22, Linders disclose the system, wherein the one or more sensors comprises at least one of an accelerometer and a gyroscope (positioning sensors, accelerometers, gyroscopes, par.54).

As to claim 23, Linders disclose the system, further comprising a controller (34, par.61-62) configured to determine placement of the garment on the foot of the user and receive temperature data from the plurality of temperature sensors after determining placement of the garment on the foot of the user (motherboard 34 may contain integrated circuits and microprocessors that control the functionality of the platform 16, par.61-62).

As to claim 24, Linders disclose the system, wherein the one or more temperature sensors comprises a plurality of temperature sensors arranged in multiple distinct regions of the sole of the foot (array or matrix of temperature sensors 26, par.52, the plurality of sensors 26 generate a plurality of corresponding temperature data values for a plurality of portions/spots on the patient's foot 10 to monitor the health of the foot 10, par.53, fig.2, 4A, 8B).

As to claim 25, Linders disclose the system, wherein the plurality of temperature sensors comprise at least one temperature sensor arranged in an ossa digit region of the garment, at least one temperature sensor arranged between a phalange region and a metatarsal region of the garment, at least one temperature sensor arranged between the metatarsal region and a tarsal region of the garment, and at least one temperature sensor arranged in a heel region of the garment (the platform 16 of fig. 2A and 2B gathers temperature data about a plurality of different locations on the sole of the foot 10, par.50, the plurality of sensors 26 generate a plurality of corresponding temperature data values for a plurality of portions/spots on the patient's foot 10 to monitor the health of the foot 10, par.53, as best seen in fig.4A and 8B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being obvious over Linders et al (US 2015/0057562), in view of Mestrovic et al (US 2011/0015498).

Linders discloses the feet monitoring system comprises: motherboard (34, par.61-62), a wireless communication interface (40, par.62), power supply (36, par.61), and a memory (par.135), but failed to explicitly teach the garment further comprises an anklet housing, wherein the anklet housing contains the wireless communication module, the power supply, and the memory.

However Mestrovic discloses an analogous feet monitoring system (10, abstract, fig.1-2) that detects feet physiological parameters, such as, pressure and temperature (par.15), wherein the garment comprises an anklet housing (13, par.87 and par.91-92, fig.1), wherein the anklet housing contains the wireless communication module (transmitter, par.92), the power supply (rechargeable batteries, par.92 and power supply par.96), and the memory (memory, par.96).

As these types of processing anklet housings are well-known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to encase the processing units taught by Linders’s invention in an anklet housing (or any type of housing), as the anklet housing taught by Mestrovic’s invention, without changing it’s respective function of processing the detected data by the sensors in the garment. As it has been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was made to include the processing unit in an anklet housing because the Applicant has not disclosed that the anklet housing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the system of Linders’s invention and the Applicant’s invention, to perform equally well with either the controller/processing unit in the device/garment taught by Linders’s invention or the claimed anklet housing because both systems would perform the same function of monitoring the physiological parameters of the feet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791